                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA

U.S. XPRESS,                              )
                                          )
                                          )
            Plaintiff,                    )     Case No. 1:19-cv-153-TRM-SKL
                                          )
v.                                        )
                                          )
                                          )
LATASHA MACK, et al.,                     )
                                          )
                                          )
            Defendants.                   )
_____________________________________________________________________________
LATASHA MACK,                             )
                                          )
                                          )
      Counter-Plaintiff,                  )
                                          )
v.                                        )
                                          )
                                          )
U.S. XPRESS ENTERPRISES, INC., and        )
U.S. XPRESS, INC.,                        )
                                          )
                                          )
      Counter-Defendants,                 )

                                          ORDER

       Before the Court is a motion to withdraw as counsel of record, which was filed by Robert

Peal, Grace Fox, and their law firm, Sims Funk, PLC, (“Sims Funk Attorneys”), who represent

Defendants Nathan Stone Mack, Gregory Johnson, and Transportation Staffing Solutions, LLC,

and Defendant/Counter-Plaintiff Latasha Mack (collectively “Defendants”) [Doc. 40].

Plaintiff/Counter-Defendant U.S. Xpress, Inc. and Counter-Defendant U.S. Xpress Enterprises,

Inc. (“USX” & “USXE”) filed a response to the motion [Doc. 42]. No reply was filed. An
extensive telephonic hearing was held on June 23, 2021. Defendants Latasha Mack, Nathan Stone

Mack, and Gregory Johnson (“Individual Defendants”) participated in the hearing.

        During the hearing, Attorney Peal advised that all requirements for withdrawal set forth in

Eastern District of Tennessee Local Rule 83.4 have been met. Attorney Peal explained that Sims

Funk Attorneys seek to withdraw pursuant to Tennessee Rule of Professional Conduct 1.16(b)(5)

and (6).1 Individual Defendants stated they do not object to the motion to withdraw because of

their inability to pay the fees requested by Sims Funk Attorneys; and, they recounted their various

unsuccessful efforts to obtain replacement counsel.

        Addressing the time extensions sought in the motion to withdraw, Individual Defendants

requested up to 90 days to attempt to find new legal representation and then respond to outstanding

discovery requests issued to them by USX and USXE. While not objecting to the withdrawal,

USX and USXE requested that any extensions be limited to a total of 30 days.

        For the reasons explained in detail during the extensive telephonic hearing, and without

objection, the Court will grant the motion to withdraw to the extent it seeks permission for Sims

Funk Attorneys to withdraw. See King v. Curtis, 610 F. App’x 534, 537 (6th Cir. 2015) (holding

that district court’s denial of attorney’s motion to withdraw was abuse of discretion, reasoning that

client’s non-payment “was a clear failure to fulfill an obligation to the firm regarding its services”);

Brandon v. Blech, 560 F.3d 536, 538 (6th Cir. 2009) (same). The Court will also give Defendants




1
  The rule provides “a lawyer may withdraw from representing a client if: . . . (5) the client fails
substantially to fulfill an obligation to the lawyer regarding the lawyer’s services and has been
given reasonable warning that the lawyer will withdraw unless the obligation is fulfilled; [or] (6)
the representation will result in an unanticipated and substantial financial burden on the lawyer or
has been rendered unreasonably difficult by the client[.]”

                                                   2
time to secure new counsel and respond to discovery, though neither the excessive amount of time

requested in the motion nor the limited amount proposed by USX and USXE.

       Accordingly, Sims Funk Attorneys’ motion to withdraw as counsel to all Defendants [Doc.

40] is GRANTED. Moreover, the Court ORDERS the following:

       (1) Within 28 days of entry of this Order (a) the Individual Defendants SHALL
       have new counsel file a notice of appearance on behalf of some or all of the
       Individual Defendants, or (b) each Individual Defendant who continues to be
       unrepresented SHALL file a notice (i) indicating he or she intends to proceed
       without an attorney (i.e., proceed pro se) and (ii) confirming he or she has reviewed
       the requirements of Local Rule 83.13.2

       (2) Within 28 DAYS of entry of this Order, the Defendant Transportation Staffing
       Solutions, LLC SHALL have new counsel file a notice of appearance on its behalf.3
       USX SHALL not attempt to pursue entry of default against Defendant
       Transportation Staffing Solutions, LLC until after expiration of the 28-day period.

       (3) Within 42 DAYS of entry of this Order, Defendants SHALL respond to the
       outstanding discovery requests referred to during the hearing.


2
  Local Rule 83.13, addressing parties not represented by counsel, provides: “It is the duty of any
party not represented by counsel to promptly notify the Clerk and the other parties to the
proceedings of any change in his or her address, to monitor the progress of the case, and to
prosecute or defend the action diligently. Notification of a change of address must be accomplished
by filing a Notice with the Clerk and service of the Notice upon all other parties within 14 days of
the change of address. In addition, a party appearing for himself/herself shall sign his/her pleadings
and include his/her address and telephone number. The failure of a pro se plaintiff to timely
respond to an order or pleading addressed to the last address provided to the Clerk may result in
dismissal of the case or other appropriate action. Parties proceeding pro se shall be expected to be
familiar with and follow the Federal Rules of Civil Procedure and these rules.” The Court’s Local
Rules may be reviewed at: www.tned.uscourts.gov/sites/tned/files/localrules.pdf.
3
  Local Rule 83.4 states that “if the client is a corporation or other artificial person or legal entity
created by statute that may only appear in court through counsel, the Court, absent extraordinary
circumstances, shall not allow the attorney to withdraw until the client has obtained substitute
counsel.” A corporation or other artificial person or legal entity created by statute may only
appear in court through counsel. See Wimberly v. Embridge, 93 F. App’x 22, 23 (6th Cir. 2004)
(citing Doherty v. Am. Motors Corp., 728 F.2d 334, 340 (6th Cir. 1984); Ginger v. Cohn, 426 F.2d
1385, 1386 (6th Cir. 1970)). As found during the hearing, the Court finds extraordinary
circumstances are present for withdrawal by the Sims Funk Attorneys as to Transportation Staffing
Solutions, LLC; and, again, notes it must be represented by counsel to defend itself in this matter.
                                                   3
       Defendants are forewarned that any failure to fully comply with the Court’s orders,

including the deadlines set in this Order, will result in sanctions, up to and including default

judgment, dismissal of claims, or other appropriate actions.

       The Clerk is DIRECTED to terminate Sims Funk Attorneys as counsel of record, and to

send a copy of this Order to Defendants at their addresses as listed in the motion to withdraw

[Doc. 40], with the correction to zip code discussed at the hearing.

       SO ORDERED.

       ENTER:

                                              s/fâátÇ ^A _xx
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE




                                                 4
